994 F.2d 842
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Daniel BRONFMAN, Dorothy Bronfman, Appellants,v.CITY OF KANSAS CITY;  State of Missouri, Division ofWorkers' Compensation, Appellees.
No. 92-2465.
United States Court of Appeals,Eighth Circuit.
Submitted:  January 12, 1993.Filed:  May 17, 1993.

Before WOLLMAN and BEAM, Circuit Judges, and NANGLE,* Senior District Judge.
PER CURIAM.


1
Daniel Bronfman brought this action against the defendants under the provisions of 28 U.S.C. § 1983, alleging that he had been unconstitutionally denied benefits due him under the Missouri Workers' Compensation Act for respiratory injuries that he allegedly suffered as a result of inhaling fumes emanating from a cleansing powder that he had used while washing his hands during the course of his employment as an electrician in the City of Kansas City's Water Department.  His wife, Dorothy Bronfman, filed a loss of consortium claim based upon these alleged injuries.


2
The district court1 dismissed the State of Missouri from the action on the ground that it was immune from suit under the Eleventh Amendment.   Bronfman v. State of Missouri, 707 F. Supp. 419 (W.D. MO. 1989).  Thereafter, the district court2 entered summary judgment in favor of the City of Kansas City.


3
Our review of the record satisfies us that an extended opinion in this case would have no precedential value and that no error of law appears in the rulings of the district court.  Accordingly, we affirm the order of dismissal and the order granting summary judgment.  See 8th Cir.  Rule 47B.



*
 The HONORABLE JOHN F. NANGLE, Senior United States District Judge for the Eastern District of Missouri, sitting by designation


1
 The Honorable Elmo B. Hunter, Senior United States District Judge for the Western District of Missouri


2
 The Honorable John T. Maughmer, Chief United States Magistrate Judge for the Western District of Missouri